Terminal Disclaimer
The terminal disclaimer filed on 2/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 11,020,298 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth including that of independent claims 21, 33, and 44 as well as with the Terminal Disclaimer filed on 2/22/2022.
Regarding claims 21 and 33, the combination of structure present in independent claims 21 and 33 was not found in the prior art of record. In particular, the limitations introduced via amendment on 2/22/2022 regarding a plurality of zones in which “the at least one non-fluid zone are located throughout” each of these plurality of zones, in combination with the other structure present in each independent claim, was not found in the prior art of record. Specifically, the prior art of Schmid (U.S. Patent Application Publication 2003/0145380) comprises non-fluid zones (stitch lines area [38]) that extend in a direction parallel to the length of the bed but Schmid does not teach these non-fluid zones being throughout these claimed zones of the mattress cover. Finally, there is no suggestion present in the prior art of record to combine the 
Regarding claim 44, in combination with the other elements of the claim (specifically the non-fluid zones as outlined above), the closet prior art of Schmid does not teach a singular fluid box that provides different temperature conditioned fluid via two separate conduits to the conditioner mat. Schmid teaches the use of two different fluid boxes in one embodiment but each of these boxes works independently and is connected via its own conduit to heat/cool the mat. In the Examiner’s opinion, it would not have been obvious to have provided a singular fluid box with separate conduits each providing fluid to the mattress of a different temperature in view of the prior art of record. Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of any independent claim may be reasonably maintained.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420. The examiner can normally be reached MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/11/2022